DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, prior-art fails to disclose an apparatus for etching a workpiece comprising  “a controller configured to cause: (a) forming an etching assistance layer on at least one of the first region and the second region, and (b) after (a), removing the etching assistance layer by etching the first region at a first etch rate and the second region at a second etch rate, the first etch rate being greater than the second etch rate.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 14, prior-art fails to disclose an apparatus for etching a workpiece including a first region and a second region different from the first region comprising “a controller configured to cause: (a) exposing the workpiece to a first plasma to form an etching assistance layer on the first region; and (b) after (a), exposing the workpiece to a second plasma to remove the etching assistance layer from the first region by etching the first region at a first etch rate and the second region at a second region, the first etch rate being greater than the second etch rate.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 15, prior-art fails to disclose an apparatus for etching a workpiece comprising  “a controller configured to control an overall operation of the apparatus to execute a process comprising: generating a first plasma in the chamber using a first process gas and forming an etching assistance layer on at least one of a surface of the first region and the second region; and generating a second plasma from a second process gas in the processing chamber to etch the first region and the second region such that an etching rate in the first region becomes higher than an etching rate of the second region, thereby selectively removing the etching assistance layer of the first region while at least a portion of the etching assistance layer remains on the second region without being removed.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893